Opinion by
Judge Pryor:
There is nothing in this record showing any authority for the taking of the bond for $800. The accused had been tried before an *178examining court and committed to jail in default of bail, the amount being fixed at $1,200. How he was released from custody does not appear. There is no minutes or proceedings showing that his bail was reduced, or that he was discharged by reason of the execution of the bond for the amount for which the appellant has been made liable. The response should have been held sufficient and the bond quashed.

Montgomery & Preston, for appellant.


Moss, for appellee.

Judgment reversed and cause remanded for further proceedings etc.
Judge Cofer not sitting.